NUMBER 13-10-00645-CR
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE:  SANDRA ANN BARRIENTES
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Garza and Benavides
Memorandum Opinion Per Curiam
            Relator, Sandra Ann
Barrientes, filed a petition for writ of mandamus in the above cause on January
20, 2011, seeking to compel the trial court to issue a nunc pro tunc judgment
granting her the additional time credit for time spent in the Substance Abuse
Felony Punishment Facility.  The Court requested and received a response to the
petition for writ of mandamus from the real party in interest, the State of
Texas, acting by and through the District Attorney in and for Nueces County,
Texas.  Relator has now filed an unopposed motion to dismiss this original
proceeding because the trial court has granted the requested relief and the petition
for writ of mandamus has been rendered moot.  
The Court, having
examined and fully considered the motion to dismiss, is of the opinion that
relator has shown herself entitled to the relief sought.  Accordingly, relator’s
motion to dismiss is GRANTED and the petition for writ of mandamus is DISMISSED
as moot.  See Tex. R. App. P.
52.8(a). 
 
                                                                                                                        PER
CURIAM
 
 
Do not publish.
See Tex. R. App. P. 47.2(b).
 
Delivered and filed this
15th day of February, 2011.